Case 1:19-cv-01662-ENV-RER Document 10 Filed 03/25/19 Page 1 of 1 PageID #: 29



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ANDRE ADAMS,

                              Plaintiff,                         Case No. 19-CV-1662
       ― against ―                                            NOTICE OF APPEARANCE
PATRICK QUIGLEY, CRAIG LUPARDO,
DANIEL DELPINO, and THE CITY OF NEW
YORK.

                              Defendants.



               PLEASE TAKE NOTICE that Joel A. Wertheimer of the David B. Shanies Law

Office hereby appears as counsel of record for Plaintiff Andre Adams in this action.

Dated: New York, New York
       March 25, 2019

                                                     DAVID B. SHANIES LAW OFFICE




                                               By:
                                                     Joel A. Wertheimer
                                                     411 Lafayette Street, Sixth Floor
                                                     New York, New York 10003
                                                     (212) 328-1190 (Tel)
                                                     (212) 951-1350 (Fax)
                                                     joel@shanieslaw.com
